Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


 In re: The Estate of Jane R. Curtis,                     Appeal from the County Court at Law of
 Deceased                                                 Lamar County, Texas (Tr. Ct. No. P-17320).
                                                          Opinion delivered by Justice Burgess, Chief
 No. 06-14-00037-CV                                       Justice Morriss and Justice Moseley
                                                          participating.




       As stated in the Court’s opinion of this date, we find partial error in the judgment of the
trial court below. We affirm the judgment of the trial court to the extent it concludes that the Estate
recover actual damages from Jaeckle and Reunion Ranch, Inc., jointly and severally, in the sum of
$43,828.10. We reverse the trial court’s judgment, in part, as it fails to grant recovery for the
$35,000.00 debt, which was revived by acknowledgement four years before suit was filed. We
render judgment that the estate recover against Jaeckle for the $35,000.00 debt, and we remand
the case to the trial court for a determination of the total amount of damages the Estate is entitled
to recover against Jaeckle, individually, on the $35,000.00 note.
       We further order that appellant, Robert Jaeckle, pay all costs of this appeal.




                                                         RENDERED JUNE 3, 2015
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk